Citation Nr: 1601162	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  14-13 387	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disability, to include degenerative arthritis of the spine with spinal stenosis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Pryce, Associate counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied service connection for a back disability and from a November 2012 rating decision by the RO in Waco, Texas, which confirmed and continued the prior denial of service connection for a back disability.    


FINDING OF FACT

The Veteran's present back pain condition, to include degenerative arthritis of the spine with spinal stenosis, is not etiologically related to any incident of active service; it did not manifest to a compensable degree within one year of separation from active service.


CONCLUSION OF LAW

The criteria for service connection for a back pain condition, to include degenerative arthritis of the spine with spinal stenosis, have not been met.    38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim. It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim. See 38 U.S.C.A. 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b). 

The VCAA notice requirements apply to all five elements of a service connection claim. These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO received the Veteran's application for, among other things, service connection for a back pain condition in November 2010.  In a letter dated January 4, 2011, the Veteran was notified of the evidence required to substantiate his claim, as well as his and VA's respective responsibilities for obtaining such evidence and notice regarding effective dates and disability ratings.  Further, neither the Veteran, nor his representative has raised issue with the notification provided in this matter.  Accordingly, the duty to notify is satisfied.

Regarding the duty to assist, VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the matter decided herein has been obtained.  The evidence includes service treatment records, VA examination reports, private medical records, and lay statements from the Veteran, several of the Veteran's family members, and multiple fellow service members.  Thus the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

II. Service Connection

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  

In addition, listed chronic diseases, including arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In the instant matter, the Veteran has a current diagnosis of degenerative arthritis of the spine (also diagnosed as degenerative disc disease and/or disc bulges) with spinal stenosis.  For his part, he contends that his condition is not attributable to any one incident in service, but rather his active service as a whole, including heavy lifting, marching, jumping, and at least one incident when a vehicle, in which he was a passenger, hit a ditch resulting in several service members being thrown.  These reports are consistent with the circumstances of the Veteran's service.  While the Veteran reportedly did not seek medical attention after these incidents, and they are not shown by his service records; he has submitted multiple statements from fellow service members attesting that it happened, which the Board is satisfied supports such an incident occurring in service.  See 38 C.F.R. § 3.159(a)(2) (2015) (competent lay evidence is defined as any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.).

In light of the above, the question that must be addressed is whether the Veteran's current back disability is linked to his active service.  

The Veteran has submitted multiple private treatment records which document treatment for a back condition from 2008 onward.  However, a careful review of those records does not garner a medical opinion which would etiologically link his present diagnoses to his active military service.  

In his notice of disagreement and elsewhere the Veteran has reported that he sought to file a claim in "the 1970's" but was dissatisfied with his treatment, and sought treatment outside of the VA system.  He has stated that he provided releases for all of this treatment, but none of the releases are dated prior to 1978; and his daughter reported that she was told by the Veteran and his wife that the back disability had been present since the late 1970's.  Efforts to obtain these records of early treatment proved unsuccessful; but available records show that during treatment as late as 2008 he reported no history of back disability.

In March 2015 the Veteran was afforded a VA examination in connection with his claim so as to address a possible medical nexus to active service.  The examiner conducted a thorough physical examination and review of the evidence of record, to include his private treatment records and lay assertions as to his active service.  The examiner gave a present diagnosis of degenerative arthritis of the spine with spinal stenosis, diagnosed in 2008.  The examiner then stated that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  As a rationale, the examiner stated that it is not possible to associate a subjectively painful back condition to general military activities.  The types of incidents experienced by the Veteran were routinely endured by all army soldiers.  While his reports of pain are currently credible, the Veteran also suffered from other risk factors, such as morbid obesity and deconditioning.  

The medical opinion given by the VA examiner was made following a thorough examination and in contemplation of the Veteran's complete medical history.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (A medical opinion is considered adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'") (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

For his part, the Veteran has not submitted any contrary opinion.  Rather, he relies upon his lay assertion that his condition is attributable to his active service, as well as an internet article from Cedars-Sinai Hospital which addresses possible causes of herniated or ruptured discs.  

The nexus requirement could be satisfied by evidence of a continuity of symptomatology.  38 C.F.R. § 3.303(b).  As noted above, the clinical record does not show a continuity of symptomatology, and statements by the Veteran and others indicate that there was at least a several year gap between the end of active service and the onset of back symptoms.

However, upon review and consideration of all evidence of record, the Board finds that the March 2015 VA examiner's opinion to be far more probative in this matter.  Here, the Board recognizes that etiology of dysfunctions and disorders is generally a medical determination and must be established by medical findings and opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Accordingly, while the Veteran has argued that his present disability is attributable to his active service, such a diagnosis and etiology opinion is of extremely limited value as he lacks the specialized medical knowledge to make such a determination, even in consideration of his medical research.  On the contrary, the March 2015 examiner is a trained medical professional and the opinion was given following a complete review of the Veteran's medical history and a physical examination, and in consideration of known medical principles.  

Finally, the Board also finds that service connection is not appropriate on a presumptive basis because the evidence fails to provide that the present diagnosis manifested to a compensable degree within one year of separation from active service.  While the Veteran and his children have submitted statements to the effect that he has experienced back pain since separation from service, the Board notes that the Veteran and his children are lay persons without appropriate medical training and expertise, and thus, not competent to make a conclusion regarding a diagnosis of arthritis of the spine during the applicable period, especially in light of the VA examiner's conclusions to the contrary and the fact that the evidence fails to demonstrate the onset of arthritis of the spine prior to 2007.  See Jandreau, 492 F.3d at 1376-77.  In fact, the Board finds that the letter from the Veteran's daughter is not competent lay evidence with regard to the onset of back pain, as she admits in the letter that she was not born until 1981, roughly seven years after the Veteran separated from service.  Further, the Board notes that the Veteran asserted upon separation that he was in good health.  Essentially, there is no evidence that the Veteran's present arthritis of the spine actually manifested within one year of his separating from active service in 1974, and as such, the claim for service connection on a presumptive basis must be denied.  38 C.F.R. §§ 3.307, 3.309.

In conclusion, after a careful review of the entire record, because the weight of the evidence is against a finding of a nexus between the Veteran's active service, including any motor vehicle accidents sustained during that period, and the current low back disability, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a back pain condition.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


ORDER

Service connection for a back disability, to include degenerative arthritis of the spine with spinal stenosis, is denied.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


